UNITED STATES DISTRICT COURT USDC SDNY

 

SOUTHERN DISTRICT OF NEW YORK DOCUMENT

TRUSTEES OF THE NEW YORK CITY DISTRICT ELECTRONICALLY FILED
COUNCIL OF CARPENTERS PENSION FUND, DOC #: ___

WELFARE FUND, ANNUITY FUND, and DATE FILED: _ 12/20/2019

APPRENTICESHIP, JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
OF THE NEW YORK CITY CARPENTERS RELIEF

 

AND CHARITY FUND, THE CARPENTER 19 Civ. 11646 (AT)
CONTRACTOR ALLIANCE OF METROPOLITAN
NEW YORK, and the NEW YORK CITY DISTRICT ORDER
COUNCIL OF CARPENTERS,
Petitioners,
-against-

ARISTA PLUMBING, HEATING & PIPING CORP.,

 

Respondent.
ANALISA TORRES, District Judge:

On December 20, 2019, Petitioners filed a petition to confirm an arbitration award. ECF No. 1.
Proceedings to confirm an arbitration award must be “treated as akin to a motion for summary
judgment.” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly, it is
ORDERED that:

1. By January 17, 2020, Petitioners shall file and serve a statement pursuant to Local Civil
Rule 56.1 and any additional materials with which they intend to support the petition,
including memoranda of law, the arbitration award, supporting documents, and any
affidavits or declarations attesting that the exhibits are true and correct copies of what they
purport to be;

2. By February 7, 2020, Respondent shall file its opposition; and
3. Petitioners’ reply, if any, is due by February 14, 2020.

IT IS FURTHER ORDERED that by January 10, 2020, Petitioners shall serve a copy of the
petition and this order upon Respondent by personal service on an officer, director, managing or
general agent, or cashier or assistant cashier or to any other agent authorized by appointment or by law
to receive service, pursuant to N.Y. C.P.L.R. § 311, and upon the secretary of state, pursuant to N.Y.
Bus. Corp. Law § 306. By January 17, 2020, Petitioners shall file an affidavit of such service.

SO ORDERED.

Dated: December 20, 2019 O}-

New York, New York ANALISA TORRES
United States District Judge
